DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/22/2022 has been entered. Claims 8, 19, and 20 have been cancelled, and new claims 21-23 have been added. Claims 1-7, 9-18, and 21-23 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the SMP".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 22 will be interpreted to further comprise wherein the shape memory material of claim 1 is a shape memory polymer (SMP).
Claim 23 is rejected by dependency on rejected claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US20190069949) in view of Wilser (US20070066902) and Smith (US20120095343).
Regarding claim 1, Vrba teaches a deployable invasive device (ultrasound energy delivery device) (Fig. 83A, [0551]) comprising: a transducer (8330, 8430), including a plurality of transducer arrays (8330, 8430) and a shape memory material (8305), the shape memory material (8305) configured to transition between a first folded shape (Fig. 84D) and a second unfolded shape (Fig. 84A) ([0551-0552], [0554], wherein the substrate 8305 is reinforced with shape memory material nitinol). Examiner notes the label for the transducer arrays in the reference’s figures are incorrectly labeled according to the reference’s specifications, and so the examiner has cited based on labels in the figures.
However, Vrba fails to explicitly teach the plurality of transducer arrays including a first transducer array and a second transducer array spaced apart from the first transducer array by a shape memory material, wherein the shape memory material is attached to a first end to a first inner edge of the first transducer array of the plurality of transducer arrays and at a second end to a second transducer array of the plurality of transducer arrays.
In an analogous foldable ultrasound transducer field of endeavor, Wilser teaches such a feature. Wilser teaches an ultrasound transducer (10) including a plurality of segments (14) (Figs. 1A-1B, [0018], [0020-0021], wherein the segments comprise arrays). Wilser teaches additional components, such as additional segments and joints, may be provided ([0020]). Wilser teaches the transducer folds and unfolds for imaging (Fig. 1B & 8, Abstract, [0017], [0037]). Wilser teaches the entire edge of each segments (14) are connected by joints (16) which may comprise flexible material such as polymer, rubber based materials, or memory material/metal (Figs 1A-1B, [0020], [0026-0028], [0033]). Furthermore, Wilser teaches each segment is provided a backing block ([0021]). Thus, Wilser teaches a deployable device comprising a transducer including a plurality of transducer arrays which are spaced apart by a shape memory material, and backing layers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba to attach the shape memory material as hinges between the transducer arrays and to additionally include backing blocks for each array as taught by Wilser (Fig. 1A-1B, [0020-0021], [0026-0028]). By having the shape memory material act as joints or hinges as taught by Wilser, they may more directly be responsible for the folding and unfolding of the device such as through thermal or electrical activation as recognized by Wilser ([0033]), rather than by self-expansion of nitinol or by natural result of flexibility as taught by Vrba ([0551], [0555]). Having more direct control over the folding and unfolding would make the device easier to use and thus safer. Moreover, having each segment be provided with a backing block or layer as taught by Wilser ([0021]) would result in absorption or dampening of backward acoustic energy, thus improving signal/image quality. Furthermore, although Vrba teaches control wires as an alternative for controlling deployment/shape change ([0551]), it would have also been obvious to one of ordinary skill in the art to have substituted this with the hinges of Wilser as both provide the same function of folding the transducer and the substitution would yield the predictable result of folding as taught by Wilser ([0033]). See MPEP 2143.I.B. Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).
However Vrba, when modified by Wilser, fails to explicitly teach wherein the shape memory material is attached to a first end to a first inner edge of the first backing layer of the first transducer array of the plurality of transducer arrays and at a second end to a second inner edge of the second backing layer of the second backing layer of the second transducer array of the plurality of transducer arrays.
In an analogous ultrasound device using multiple transducer arrays field of endeavor, Smith teaches such a feature. Smith teaches an adjustable probe with a plurality of adjustable ultrasound arrays that may be adjusted to conform to a variety of different shapes (Fig. 8, [0157]). Smith teaches each array (812) has its own backing block (504), and wherein each transducer arrays (812) are connected to each other by a hinge mechanism (820) attached to adjacent backing blocks (Figs. 8 & 8A/B, [0158-0160]). Figures 8A and 8B show a hinge mechanism (820) attached to inner edges of adjacent backing blocks (504). Since Vrba, when modified by Wilser, teaches the hinge is made of shape memory material, Vrba in view of Wilser and Smith teaches wherein the shape memory material (hinge 820) is attached to backing layers (blocks 504).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba in view of Wilser to connect each transducer array via having the hinge/joint be attached to their respective backing blocks as taught by Smith (Figs. 8 & 8A/B, [0158-0160]). As shown by Smith’s figure 8B, it would to have been obvious to have the joints (820) be connected to the backing blocks (504) rather than, for example, the transducer arrays (812), as it allows for more flexibility while not obstructing imaging.
Regarding claim 2, Vrba in view of Wilser and Smith teaches the invention as claimed above in claim 1.
However, Vrba fails to teach wherein the shape memory material is a shape memory polymer in the embodiment described above.
Vrba teaches, in a separate embodiment, a compression clip (400) configured to undergo shape change (Figs. 4A-4C, [0223-0224]). Vrba teaches the clip may be made of any appropriate material having shape memory material properties such as nitinol or a shape memory polymer ([0224]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba to substitute nitinol or a memory alloy/metal for a shape memory polymer. Doing so would yield the predictable result of causing shape change as taught by Vrba ([0224]). Moreover, Vrba alludes to using a shape memory polymer through mentioning use of a “polymeric material” in the same list as nitinol as elements to provide control over deployment and withdrawal through shape change ([0552]). Wilser, whom taught using shape memory material as a hinge for the plurality of transducers, also teaches the use of polymers as a substitute for memory metal ([0028]).
Regarding claim 4, Vrba in view of Wilser and Smith teaches the invention as claimed above in claim 1.
However, Vrba fails to teach wherein each transducer array of the plurality of transducer arrays is linked to adjacent transducer arrays by the shape memory material.
Wilser teaches an ultrasound transducer (10) including a plurality of segments (14) (Figs. 1A-1B, [0018], [0020-0021], wherein the segments comprise arrays). Wilser teaches the entire edge of each segments (14) are connected by joints (16) which may comprise flexible material such as polymer, rubber based materials, or memory material/metal ([0020], [0026-0028], [0033]). Furthermore, Wilser teaches each segment is provided a backing block ([0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba to connect each array via a joint comprised of a memory material and to further include a backing block for each array as taught by Wilser (Figs. 1A-1B, [0020-0021], [0026-0028], [0033]). By having the shape memory material act as joints or hinges, they may more directly be responsible for the folding and unfolding of the device such as through thermal or electrical activation as taught by Wilser ([0033]). Having more direct control over the folding and unfolding would make the device easier to use and thus safer. Moreover, having each segment be provided with a backing block or layer as taught by Wilser ([0021]) would result in absorption or dampening of backward acoustic energy, thus improving signal/image quality. Furthermore, although Vrba teaches control wires as an alternative for controlling deployment/shape change ([0551]), it would have also been obvious to one of ordinary skill in the art to have substituted this with the hinges of Wilser as both provide the same function of folding the transducer and the substitution would yield the predictable result of folding as taught by Wilser ([0033]). See MPEP 2143.I.B. Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).
However Vrba, when modified by Wilser, fails to explicitly teach wherein the shape memory material is configured to couple to the transducer by at least one of attaching to edges of the backing layer of the plurality of transducer arrays and forming a layer comprising alternating sections of the shape memory material and the backing layer extending entirely across the transducer, below the plurality of transducer arrays.
Smith teaches an adjustable probe with a plurality of adjustable ultrasound arrays that may be adjusted to conform to a variety of different shapes (Fig. 8, [0157]). Smith teaches each array (812) has its own backing block (504), and wherein each transducer arrays (812) are connected to each other by a hinge mechanism (820) attached to adjacent backing blocks (Figs. 8 & 8A/B, [0158-0160]). Figures 8A and 8B show a hinge mechanism (820) attached to inner edges of adjacent backing blocks (504). Since Vrba, when modified by Wilser, teaches the hinge is made of shape memory material, Vrba in view of Wilser and Smith thus teaches wherein the shape memory material is configured to couple to the transducer by at least attaching to edges of the backing layer of the plurality of transducer arrays.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba in view of Wilser to connect each transducer array via having the hinge/joint be attached to their respective backing blocks as taught by Smith (Figs. 8 & 8A/B, [0158-0160]). As shown by Smith’s figure 8B, it would to have been obvious to have the joints (820) be connected to the backing blocks (504) rather than, for example, the transducer arrays (812), as it allows for more flexibility while not obstructing imaging.
Regarding claim 5, Vrba in view of Wilser and Smith teaches the invention as claimed above in claim 1.
Vrba further teaches wherein an integrated circuit (8305) is coupled to each transducer array (8330) of the plurality of transducer arrays (8330) (Fig. 83A, [0551]), and wherein the arrays (8430) are spaced apart in both the first folded shape (Fig. 84D) and the second unfolded shape (Fig. 84A) ([0554]).
Regarding claim 6, Vrba in view of Wilser and Smith teaches the invention as claimed above in claim 1.
Vrba further teaches wherein a length or a width of an active area of the second unfolded shape (Fig. 84A) is larger than a length or a width of an active area of the first folded shape (Fig. 84D), respectively ([0546],[0554]). Figures 84A and 84D clearly show a difference in length of an active area.
Regarding claim 7, Vrba in view of Wilser and Smith teaches the invention as claimed above in claim 1.
Vrba further teaches wherein when in the first folded shape (Fig. 84D), the shape memory material (8305) is bent in between each of the plurality of transducer arrays (8430) (Fig. 84D) and wherein the plurality of transducer arrays (8430) is stacked along a vertical axis of the transducer (Fig. 84D) and spaced apart in both the first folded shape (Fig. 84D) and the second unfolded shape (Fig. 84A) ([0552], wherein substrate 8305 is reinforced with nitinol and/or nitinol hinges, and the substrate bends in between each array).
Regarding claim 21, Vrba in view of Wilser and Smith teaches the invention as claimed above in claim 1.
Vrba further teaches wherein the second unfolded shape (Fig. 84A), the first inner edge and the second inner edge face each other (Fig. 84A). Figure 84A shows an unfolded configuration of three transducer arrays wherein it’s shown an inner edge of the middle array and an inner edge of one of the outer arrays may face each other.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US20190069949) in view of Wilser (US20070066902) and Smith (US20120095343) as applied to claim 1 above, and further in view of Bakos (US20140039491).
	Regarding claim 3, Vrba in view of Wilser and Smith teaches the invention as claimed above in claim 1.
	However, Vrba fails to teach wherein the shape memory material is a shape memory polymer with two-way shape memory, wherein the two-way shape memory converts to a first shape in response to a first stimulus and a second shape in response to a second stimulus.
Wilser teaches an ultrasound transducer (10) including a plurality of segments (14) (Figs. 1A-1B, [0018], [0020-0021], wherein the segments comprise arrays). Wilser teaches the entire edge of each segments (14) are connected by joints (16) which may comprise flexible material such as polymer, rubber based materials, or memory material/metal ([0020], [0026-0028], [0033]). Wilser teaches the transducer (10) is deployable and has a folded shape and a deployed unfolded shape ([0033]). Wilser further teaches a mechanism is responsible for folding and unfolding of the transducer ([0033]). One of the mechanisms Wilser teaches is thermal or electrical activation of a memory material to move the transducer arrays (14). Therefore, Wilser teaches a two-way shape memory material, wherein thermal/electrical activation/inactivation causes the material to change shape in order to fold and unfold the transducer, wherein folding comprises the first shape and unfolding comprises the second shape. However, Wilser fails to explicitly teach this and fails to teach wherein the shape memory material is a shape memory polymer.
In an analogous deployment of medical devices field of endeavor, Bakos explicitly teaches such a feature. Bakos teaches a surgical instrument such as an ablation device including an expandable electrode portion (20) when deployed (Fig. 2, Abstract, [0053], [0061]). Bakos teaches the expandable portion comprises a framework member (52) ([0003], [0070], [0075]). Bakos teaches the framework member (52) may comprise memory materials such as shape memory polymers ([0081]) having two-way memory ([0081], [0088], [0105]). Bakos teaches the framework member (52) has a low temperature memory form and a high temperature memory form, wherein the transition between the two forms are caused by a change in temperature ([0088], [0105], wherein the low temperature memory form’s stimulus is a low temperature and the high temperature memory form’s stimulus is a high temperature).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substitute the folding mechanism of Vrba ([0551-0552], wherein deployment is facilitated by control wires or by natural result of the flexibility of the substrate, and wherein the substrate may be reinforced with nitinol to provide further control over deployment and withdrawal of a desired energy delivery configuration) with the teachings of Wilser and Bakos above to use a joint comprised of a two-way shape memory polymer configured to transition between forms caused by a change in temperature. The substitution of one known mechanism for folding taught by Vrba with another taught by Wilser in view of Bakos yields predictable result of folding of a transducer to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the results are predictable. The motivation to combine Vrba and Wilser in view of Bakos is as follow: the substitution of the shape memory material nitinol of Vrba for the shape memory joint of Wilser continues to provide a mechanism for folding the transducer, and foldable transducers are known to those of ordinary skill as taught in by Vrba ([0546]) and Wilser (Abstract, [0004]) for insertion into the body in a reduced size profile and deployment in the body in a delivery profile for imaging and/or therapy. See MPEP 2143.I.B. Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US20190069949) in view of Wilser (US20070066902) and Smith (US20120095343) as applied to claim 1 above, and further in view of Fearnot (US20140107491).
Regarding claim 9, Vrba in view of Wilser and Smith teaches the invention as claimed above in claim 1.
Vrba further teaches wherein the shape memory material (8305) is configured to undergo one type of shape transition and wherein the one type of shape transition includes bending (Fig. 84A & 84D, [0551-0552]). Figures 84A and 84D show the shape memory material nitinol is configured to bend into a stacked configuration. 
However, Vrba fails to teach wherein the shape memory material is configured to undergo more than one type of shape transition and wherein the more than one type of shape transition includes bending and shrinking.
In an analogous ultrasound transducer using shape memory material field of endeavor, Fearnot teaches such a feature. Fearnot teaches a catheter device (20) for internal ultrasound procedures ([0021-0022]). Fearnot further teaches using wire (111) made of nickel-titanium alloy (nitinol), configured to contract (or shrink) when heated due to its shape memory properties resulting in the wire’s length shrinking by 3% of its total length, as a shape memory actuator (SMA) to pivot a transducer (28) about an axis ([0042-0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba to have the nitinol also be configured to shrink as taught by Fearnot ([0042-0043]). Doing so would may aid in pivoting or folding of the transducer as recognized by Fearnot ([0042-0043]) or may additionally make the stacked configuration of the transducer arrays even smaller, allowing for easier storage in a catheter or sheath before deployment.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US20190069949) in view of Wilser (US20070066902), Bakos (US20140039491), and Smith (US20120095343).
Regarding claim 10, Vrba teaches a transducer (8330) for an imaging catheter (Fig. 83A, [0096-0097], [0551]) comprising:
a first transducer array (8330); and
a second transducer array (8330) coupled to the first transducer array by a shape memory material (Nitinol) (8305) (Fig. 83A, [0551-0552], examiner notes the label for transducer array in the reference’s figures are incorrectly labeled according to the reference’s specifications, and examiner will cite based on figures), wherein the shape memory material (8305) is configured to change shape to transition the transducer (8330) to a first geometry (Fig. 84D) and to unfold to a second geometry (Fig. 84A) ([0548], [0551-0552], wherein the substrate 8305 is reinforced with Nitinol to provide further control over deployment and withdrawal, and wherein deployment and withdrawal comprises a first and second geometry).
However, Vrba fails to teach wherein the shape memory material is a shape memory polymer (SMP), and the first transducer being attached to a backing layer, the second transducer being attached to a backing layer, and wherein the second transducer is coupled to the first transducer array by the shape memory polymer (SMP) attached to a longitudinal edge, wherein the SMP is configured to change shape in response to a first and second stimulus.
In an analogous foldable ultrasound transducer field of endeavor, Wilser teaches such a feature. Wilser teaches an ultrasound transducer (10) including a plurality of segments (14) (Figs. 1A-1B, [0018], [0020-0021], wherein the segments comprise arrays). Wilser teaches additional components, such as additional segments and joints, may be provided ([0020]). Wilser teaches the transducer folds and unfolds for imaging (Fig. 1B & 8, Abstract, [0017], [0037]). Wilser teaches the entire longitudinal edge of each segments (14) are connected by joints (16) which may comprise flexible material such as polymer, rubber based materials, or memory material/metal (Figs 1A-1B, [0020], [0026-0028], [0033]). Furthermore, Wilser teaches each segment is provided a backing block ([0021]). Thus, Wilser teaches a deployable device comprising a transducer including a plurality of transducer arrays connected by a shape memory material, and Wilser teaches backing layers attached to the transducer arrays. Moreover, Wilser teaches a mechanism is responsible for folding and unfolding of the transducer ([0033]). One of the mechanisms Wilser teaches is thermal or electrical activation of a memory material to move the transducer arrays (14). Therefore, Wilser teaches a two-way shape memory material, wherein thermal/electrical activation/inactivation causes the material to change shape in order to fold and unfold the transducer, wherein folding comprises the first geometry and unfolding comprises the second geometry. However, Wilser fails to explicitly teach transitioning between geometries in response to a first and second stimulus and fails to teach wherein the shape memory material is a shape memory polymer.
In an analogous deployment of medical devices field of endeavor, Bakos explicitly teaches such a feature. Bakos teaches a surgical instrument such as an ablation device including an expandable electrode portion (20) when deployed (Fig. 2, Abstract, [0053], [0061]). Bakos teaches the expandable portion comprises a framework member (52) ([0003], [0070], [0075]). Bakos teaches the framework member (52) may comprise memory materials such as shape memory polymers ([0081]) having two-way memory ([0081], [0088], [0105]). Bakos teaches the framework member (52) has a low temperature memory form and a high temperature memory form, wherein the transition between the two forms are caused by a change in temperature ([0088], [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the folding mechanism of Vrba ([0551-0552], wherein deployment is facilitated by control wires or by natural result of the flexibility of the substrate, and wherein the substrate may be reinforced with nitinol to provide further control over deployment and withdrawal of a desired energy delivery configuration) with the teachings of Wilser and Bakos above to use a joint comprised of a two-way shape memory polymer configured to transition between forms caused by a change in temperature. The substitution of one known mechanism for folding taught by Vrba with another taught by Wilser in view of Bakos yields predictable result of folding of a transducer to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonable predictable. The motivation to combine Vrba and Wilser in view of Bakos is as follow: the substitution of the control wires or nitinol of Vrba for the shape memory joint of Wilser continues to provide a mechanism for folding the transducer. See MPEP 2143.I.B. Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004). Moreover, having each segment be provided with a backing block or layer as taught by Wilser ([0021]) would result in absorption or dampening of backward acoustic energy, thus improving signal/image quality.
However Vrba, when modified by Wilser and Bakos, fails to explicitly teach wherein the shape memory polymer (SMP) is attached to the longitudinal edge of each backing layer.
In an analogous ultrasound device using multiple transducer arrays field of endeavor, Smith teaches such a feature. Smith teaches an adjustable probe with a plurality of adjustable ultrasound arrays that may be adjusted to conform to a variety of different shapes (Fig. 8, [0157]). Smith teaches each array (812) has its own backing block (504), and wherein each transducer arrays (812) are connected to each other by a hinge mechanism (820) attached to adjacent backing blocks (Figs. 8 & 8A/B, [0158-0160]). Figures 8A and 8B show a hinge mechanism (820) attached to inner edges of adjacent backing blocks (504). Since Vrba, when modified by Wilser and Bakos, teaches the hinge is made of shape memory polymer and is attached to a longitudinal edge (Figs. 1A-1B of Wilser), Vrba in view of Wilser, Bakos, and Smith teaches wherein the shape memory polymer (hinge 820) is attached to a longitudinal edge of each backing layer (blocks 504).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba in view of Wilser and Bakos to connect each transducer array via having the hinge/joint be attached to their respective backing blocks as taught by Smith (Figs. 8 & 8A/B, [0158-0160]). As shown by Smith’s figure 8B, it would to have been obvious to have the joints (820) be connected to the backing blocks (504) rather than, for example, the transducer arrays (812), as it allows for more flexibility while not obstructing imaging.
Regarding claim 11, Vrba in view of Wilser, Bakos, and Smith teaches the invention as claimed above in claim 10.
Vrba further teaches wherein the shape memory material (8305) is arranged between the first transducer array (8330) and the second transducer array (8330) and configured to bend or fold when the transducer is in the first geometry (Figs 83A, 84A, & 84D, [0551-0552], [0554], wherein the flexible circuit 8305 is reinforced with nitinol or polymeric material and may additionally be reinforced with nitinol hinges). Since Vrba teaches using nitinol hinges to help induce folding ([0552]), the hinges must be positioned between adjacent arrays to function as a hinge for bending or folding the transducers.
However, Vrba fails to teach wherein the shape memory material is a shape memory polymer (SMP).
Bakos teaches a surgical instrument such as an ablation device including an expandable electrode portion (20) when deployed (Fig. 2, Abstract, [0053], [0061]). Bakos teaches the expandable portion comprises a framework member (52) ([0003], [0070], [0075]). Bakos teaches the framework member (52) may comprise memory materials such as shape memory polymers or shape memory alloys such as nitinol ([0081]) having two-way memory ([0081], [0088], [0105]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted Vrba’s nitinol hinges with polymers having shape memory properties as taught by Bakos ([0081]). Bakos teaches both nitinol and shape memory polymers are known materials in the art which may be configured to return to a memory orientation or change shape ([0081]). Substituting nitinol hinges with shape memory polymer (SMP) hinges would yield the predictable result of bending or folding when subjected to a stimulus.
Regarding claim 12, Vrba in view of Wilser, Bakos, and Smith teaches the invention as claimed above in claim 10.
Vrba further teaches wherein the first transducer array (8430) is pivoted through a first rotational direction relative to the second transducer array (8430) and stacked over the second transducer array (8430) when the transducer is in the first geometry (Fig. 84D) ([0546], [0548]).
Regarding claim 13, Vrba in view of Ben-Haim teaches the invention as claimed above in claim 12.
Vrba further teaches wherein the first transducer array (8430) is pivoted in a second rotational direction, opposite of the first rotational direction, relative to the second transducer array (8430) when the transducer is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A) ([0546], [0548]). The transition from the configuration of figure 84D back to figure 84A naturally requires a pivot in the opposite direction.
Regarding claim 14, Vrba in view of Wilser, Bakos, and Smith teaches the invention as claimed above in claim 13.
Vrba further teaches wherein the first transducer array (8430) and the second transducer array (8430) are co-planar in the second geometry (Fig. 84A) and an active area of the transducer (8430) is increased when the transducer (8430) is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A). The active area is increased by threefold when the transducer is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A), similar to applicant’s first configuration (700) and second configuration (750) shown in applicant’s figures 7A-B and paragraph [0067] of the specifications.
Regarding claim 15, Vrba in view of Wilser, Bakos, and Smith teaches the invention as claimed above in claim 10.
Vrba teaches the invention further comprising a third transducer array (8330) coupled to the second transducer array (8330) by the shape memory material (8305) at an opposite side of the second transducer array (8330) from the first transducer array (8330) and wherein the shape memory material (8305) is arranged between the second transducer array (8330) and the third transducer array (8330) (Fig. 83A, [0551]). From figure 83A, the transducer in the middle comprises the second transducer array, the leftmost transducer comprises the first transducer array, and the rightmost transducer comprises the third transducer array. Since Vrba teaches nitinol hinges to help induce folding ([0552]), the hinges must be positioned between adjacent arrays to function as a hinge for bending or folding the transducers. Moreover, Wilser in claim 10 previously teaches coupling transducer arrays using hinges.
However, Vrba fails to teach wherein the shape memory material is a shape memory polymer (SMP).
Bakos teaches a surgical instrument such as an ablation device including an expandable electrode portion (20) when deployed (Fig. 2, Abstract, [0053], [0061]). Bakos teaches the expandable portion comprises a framework member (52) ([0003], [0070], [0075]). Bakos teaches the framework member (52) may comprise memory materials such as shape memory polymers or shape memory alloys such as nitinol ([0081]) having two-way memory ([0081], [0088], [0105]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted Vrba’s nitinol hinges with polymers having shape memory properties as taught by Bakos ([0081]). Bakos teaches both nitinol and shape memory polymers are known materials in the art which may be configured to return to a memory orientation or change shape ([0081]). Substituting nitinol hinges with shape memory polymer (SMP) hinges would yield the predictable result of bending or folding when subjected to a stimulus.
Regarding claim 16, Vrba in view of Wilser, Bakos, and Smith teaches the invention as claimed above in claim 15.
Vrba further teaches wherein the first transducer array (8430) is pivoted between through a first rotational direction relative to the second transducer array (8430) and stacked over the second transducer array (8430) and the third transducer array (8430) is pivoted through a second rotational direction, opposite of the first rotational direction, relative to the second transducer array (8430) and stacked under the second transducer array (8430) when the transducer is in the first geometry (Fig. 84D) ([0546], [0548]).
Regarding claim 17, Vrba in view of Wilser, Bakos, and Smith teaches the invention as claimed above in claim 16.
Vrba further teaches wherein the first transducer array (8430) is pivoted between through the second rotational direction relative to the second transducer array (8430) and the third transducer array (8430) is pivoted through the first rotational direction relative to the second transducer array (8430) when the transducer is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A) ([0546], [0548]). The transition from the configuration of figure 84D back to figure 84A naturally requires a pivot in the opposite direction.
Regarding claim 18, Vrba in view of Wilser, Bakos, and Smith teaches the invention as claimed above in claim 17.
Vrba further teaches wherein the first, the second, and the third transducer arrays (8430) are co-planar when the transducer is in the second geometry (Fig. 84A) and an active area of the transducer is increased when the transducer is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A). The active area is increased by threefold when the transducer is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A), similar to applicant’s first configuration (700) and second configuration (750) shown in applicant’s figures 7A-B and paragraph [0067] of the specifications.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US20190069949) in view of Wilser (US20070066902) and Smith (US20120095343) as applied to claim 1 above, and further in view of Werneth (JP2015528352A).
Regarding claim 22, Vrba in view of Wilser and Smith teaches the invention as claimed above in claim 1.
However, Vrba fails to teach wherein the SMP comprises more than one type of SMP.
In an analogous deployable invasive device field of endeavor, Werneth teaches such a feature. Werneth teaches a system (10) including a catheter (100) configured for insertion into a body location (Page 6). Werneth teaches electrodes (141) and transducers (151) are coupled to an expandable assembly (130) located on a distal end of the catheter (100) (Fig. 1A, Page 6). Werneth teaches the expandable assembly (130) to include an array of splines (131) in which one or more electrodes (141) and/or one or more ultrasound transducers (151) may be arranged on (Page 8). Werneth teaches the splines (131) may be constructed of a material consisting of one or more metals such as shape memory alloy nitinol or of one or more types of shape memory polymers such as a three-layer acrylic (Page 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the shape memory material nitinol which Vrba teaches ([0552]) with one or more shape memory polymers (SMP) taught by Werneth ([0023], [0101]). The substitution would yield the predictable result of having a material which is biocompatible and flexible/bendable as recognized by Werneth teaching either nitinol or one or more SMPs can be used (Page 8).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US20190069949) in view of Wilser (US20070066902), Smith (US20120095343), and Werneth (JP2015528352A) as applied to claim 22 above, and further in view of Eidenschink (US20070244550).
Regarding claim 23, Vrba in view of Wilser, Smith, and Werneth teaches the invention as claimed above in claim 22.
However, Vrba in view of Wilser, Smith, and Werneth fails to explicitly teach wherein different SMP of the more than one type of SMP have different properties.
In an analogous medical device using shape memory materials field of endeavor, Eidenschink teaches such a feature. Eidenschink teaches a tubular member (9) comprised of a shape memory polymer configured to transition from a first shape to a second shape upon exposure to a stimulus such as heat ([0030]). Eidenschink teaches the shape memory polymer may be provided on a distal end of a catheter ([0009]). Eidenschink further teaches the shape memory polymer may include three distinct segments, each having a different transitional temperature (Fig. 12 [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba to have the different SMPs have different transitional temperatures as taught by Eidenschink ([0060]). By having different transitional temperatures, multiple different shapes may be obtained by the polymer as recognized by Eidenschink (Fig. 12, [0060]). By having the distinct segments or hinges have different transitional temperatures, all types of different energy delivery configurations comprising different shapes such as those taught by Vrba (Figs. 84A-84E, [0554]) may be utilized, thus improving adaptability or versatility of the ultrasound transducer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793